Earl Warren: United States, Petitioner, versus Ross R. Barnett et al. Mr Clark, you may proceed with the arguments.
Charles Clark: May it please the Chief Justice of the United States and Honorable Associate Justices. At the outset of my portion of the argument, I would like to recall to the Court's attention that what we are dealing with here is criminal contempt, not civil contempt. We are not looking to a procedure in the court below which has, as any of its intention, the enforcement of orders of the court. These orders have been enforced. James Meredith has attended the University of Mississippi. He has graduated from that institution. The function of judicial process in this case has run its course to completion. The possibility of frustration or nullification of that process has passed. This is criminal contempt. The species or variety of the contempt power of the court that looks to punishment, criminal punishment --
William J. Brennan, Jr.: Do you seek testing the case is moot?
Charles Clark: No, sir, Your Honor. Criminal contempt is a term-honored form of the contempt power. We are here concerned with how that power can be exercised under the constitutional safeguards of the United States of America, and the point that I make is that, while civil contempt is a procedure in which the court is seeking to have its decree enforced and to bring the parties who might be thought to be recalcitrant into compliance with this decree, this form of civil contempt has none of the procedural safeguards that this Court has been willing in the past to apply to criminal contempt and what this Court is seeking to do is to punish, is to inflict a penal sanction, is to vindicate, reek vengeance upon someone who it says it has reason to believe has, in the past, violated its decree or come across its decree. This is the point that I would make, sir. On page -- well, Your Honors don't have this. We ask that the argument yesterday be transcribed and we were furnished last night with the copy of the transcript, and the Honorable Solicitor General points out in his argument that, in this particular situation, we are less concerned with punishment than with further compliance. This causes me to want to begin at the point of urging to Your Honors that there is a very vital distinction between civil contempt which seeks to bring about compliance, which imposes a conditional sanction. Just as the Court of Appeals did here when it said to the Governor and the Lieutenant Governor "now, if this order is not complied with and your compliance is not shown to this Court by the 2nd day of October, then fines of $10,000 a day and imprisonment will be imposed upon you. Bring yourself out of the area of conflict with our decree." This was a civil sanction for the purpose of this argument. I think that they departed from the statute when they imposed both fine and imprisonment, but that's an entirely side issue. I think they exceeded their statutory powers. But, that was civil contempt and as Your Honors pointed out in your questions to counsel opposite here yesterday, I believe it was Mr. Justice Goldberg, this civil decree was entered and after its entry, Meredith did attend the university and did graduate there from.
Arthur J. Goldberg: (Inaudible) contempt, it's described.
Charles Clark: Your Honor, the criminal contempt proceedings were not commenced until an order was entered by the Court of Appeals on the November, 15, 1962. At the time of the entry of this order, James Meredith was enrolled in the University of Mississippi and had been, since the 1st day of October, 45 days. The Honorable Solicitor General also says that the constitutional phase of our argument is controlled by the decision of these Court in Green versus United States. We take a contrary position. We say that it is not controlled by the Green case for the reason that, in this situation, the Congress of the United States, at the instance of the Attorney General of the United States, passed a law. It was part of the Criminal Code Section 1509 of Title 18. It made that interference with court decrees by persons who were not parties to the proceedings a violation of the criminal law of the United States of America and permitted the imposition of criminal sanctions. This was not so in the Green case. Bail jumping was not an offense at the time that Gilbert Green left the area of the courtroom.
Speaker: What do you do with the case of United States against Shipp?
Charles Clark: If Your Honor please, the distinction that I would make to you immediately in the Shipp case, borne out from my examination of the records of the case in this Court, is that Shipp did not demand a jury, as was his constitutional right and of course, it was his constitutional prerogative to waive his right to jury which he did because the record of this Court shows that the Shipp-defendants considered to the taking of the testimony by a commissioner. So, I would --
Speaker: Did that case turn on a procedural point?
Charles Clark: No sir. They just -- the constitutional issue which I make to Your Honors here this morning just wasn't erased. Of course the defendant does not have to be accorded a trial by jury where he's willing to waive that right. I think this is acknowledged by everyone, sir. I believe that that is the vital distinction between what we urge to Your Honor here and the Shipp case as controlling precedent. Shipp was not tried with a jury and I might say, it would be appropriate at this time to comment on the fact that the Solicitor General pointed out that, at one page in his brief, he had delineated approximately 15 cases of criminal contempt tried in the courts of appeal. I have done my best to become acquainted with every one of those cases and I make the statement without any fear of contradiction to Your Honors that not single one of those cases involved the demand for a trial by jury. There were two really comparable cases or a group of them. One of them was not actually cited by the Solicitor General in his argument. They both drew out of the matter that was here before this Court, styled in re McKenzie. A receiver had been appointed in State of Alaska around the turn of the century, I believe it was in 1900 exactly, to become -- to operate certain gold claims in the State of Alaska. Then the Ninth Circuit granted an appeal from the order refusing to dissolve the receivership and in the course of its granting of that order by a single judge of the Court of Appeals, it issued a stay. Then, the claim was made that Mr. McKinley, the receiver had violated the stay order of the single judge of the Court of Appeals by refusing to turnover to the other defendants, in the -- the other parties in the receivership proceedings the gold dust and gold nuggets that he had possession of at that time. Out of this refusal and by the way, Mr. McKenzie had a conflict between the orders of the District Court and the orders of the Court of Appeals but, out of this situation, there grew two criminal contempt cases in the Ninth Circuit, one in which Mr. McKenzie was jailed for six months and one in which his attorney was jailed for three months for giving him the advice that the order -- the stay order did not mean that he had to turn over the gold. These two cases, I say, grew out of that, but I have examined the records that are here before this Court, in your library upstairs, and there was no demand by Mr. McKenzie or by his attorney for a trial by jury. So, again, the issue was not raised in that case. The other comparable case was In re Door, D-O-O-R. This was a case in which the use of the mails to transmit obscene matter was charged in connection with an investigation by the postal department, and Door was acted upon by the Court of Appeals in the sense that he was enjoined pending the time the appeal of this case was to be tracked and they claimed that he violated -- again, the Ninth Circuit claimed that he violated that injunction that was on him. Door did not demand a trial by jury and the opinion of the court and the Court of Appeals expressly says so. I do not think that there has ever been a situation in which a demand for a trial by jury of an offense -- correction -- a demand for a trial by jury in a criminal contempt proceeding where the subject matter of the alleged contempt was clearly a true crime, as opposed to amounting to a crime under the common law or equal to a crime, was a true crime if proved where a demand for a constitutional trial by jury was made and refused. I do not believe that this Court has ever had that question before and I believe that it is a question of first impression and not controlled by the Green case.
Potter Stewart: There are such cases where the man put to trial by jury was made and it was granted?
Charles Clark: Your Honor, in the Court of Appeals, I do not know. Of course there have been many criminal contempt cases tried by jury under the terms and provisions of the Clayton Act.
Potter Stewart: Yes, yes. But --
Charles Clark: But I know of none -- I know of none in the Courts of Appeal. The other cases cited by the Solicitor General in his brief all involved appeals for administrative procedures. and of course, the very first time that these matters ever reached a court of law is when they come into the Court of Appeals and of course, there is no such thing as contempt of an administrative proceeding and where NLRB or FTC enters a requirement that a person perform a certain thing or do a certain act and then an appeal is made from that and the Court of Appeals says, "Yes the order is valid now, obey it.” Then the only type of contempt power that could be exercised would be a contempt of the order of the Court of Appeals. and this is what was involved in every other one of the proceedings cited by the Solicitor, none of which bore any evidence of a demand for a trial by jury.
Arthur J. Goldberg: Mr. Clark, under your statute, 1509, is it your contention that there is a (Inaudible)
Charles Clark: No, sir, Mr. Goldberg -- Mr. Justice Goldberg. I do not make that contention and I have expressly excluded it from my brief. I do not --
Arthur J. Goldberg: Now, is it applicable to the actual situation of the defendant? It would be punishable under the statute, wouldn't it?
Charles Clark: It could be punished under the statute. It would be crime. But, here, we are talking with, again, a species or subspecies of the contempt power in which the court itself, with its own eyes, sees the matter. It -- it's in the focus of the court's hearing and in the focus of the court's eyes. We do have a case that control that, in re Terry, in which --
Arthur J. Goldberg: Wouldn't it be punishable? Can the court punish the statute here?
Charles Clark: Yes, sir. and the only point that I make to Your Honors is that there is a need for the immediacy of the remedy in that case which I think differentiates it from any other claim of a right to proceed summarily where something has happened hours, days, weeks, or months later. There is not the same urgency to correct the situation that interferes with the administration of justice. I know that Your Honors are familiar with the works of Mr. Edward Livingston. Mr. Livingston would have only, Your Honor, taken this person out of the way of the court. Where his obstreperousness was interfering with the conduct of a trial, he would have just had him physically removed for the day and then, if he came back the next day and persisted in his conduct, he would have removed him again. He would have never imposed a penal sanction. I would not go that far with Your Honors. I recognize that this creates a situation that could break down a trial, and the point that I would make with you above all is that what I am urging here is not anything that's going to keep a court from functioning. What I am urging to you is that, when you impose a penal sanction in a criminal trial, it ought to be done under the Constitution of the United States by a jury procedure where the defendant demands it. This, I think, is a simple summation of what my constitutional point is to you. If I may, I don't want to be presumptuous to the Court but, just for emphasis, Article III Section 2 Clause 3 of the Constitution says, and of course has said since the day it was written, that the trial of all crimes, except in impeachment cases -- except in impeachment cases, shall be by jury. There's only one exception in that statue. It's an exception of a procedure that is sui generis, if one ever was. I mean, the trials of impeachments are really peculiar animals under the law, but that's the only exception and I make the point with Your Honors that it's a much stronger point in my favor because the exception is there, that it would be if it had not been there, even though trials by impeachment are clearly provided for elsewhere in the Constitution. Here, they thought it necessary to call out this right in the Savings Clause that save to the citizens the right to be tried by juries in this country for crimes. From a great dissatisfaction with the way the Constitution was originally written, the Congress, in its first meeting, put into the Constitution the Bill of Rights and here again, in the Sixth Amendment. In all criminal prosecutions, the accused shall enjoy the right to speedy and public trial by an impartial jury. I submit to Your Honors that they are words that leave absolutely no room for any other construction in a case such as we have here where a court is seeking vengeance, where a court seeks to punish a past act. I think that the Constitution very elaborately and very precisely defines exactly what my client's rights are and I think that this Court should make a holding in this case which will enforce those words of the Constitution in cases of this type. The prosecution has been able to develop absolutely no history that will support any other construction, except for the fact that, in old cases, this Court ruled that criminal contempt was not within the purview of these sections. If Your Honors please, this is a different case from those cases even because this is a statutorily defined crime if the defendants are guilty of this act, and that issue has never been before you. But, assuming for the sake of this argument, the validity of Terry and Debs and the other cases that have made these holdings, I say to Your Honors, the error is one of the commodities that does not improve with age and this Court, I urge with the utmost deference and respect, should recognize that older decisions which do not grant this right are error. The Constitution has meant different things at different times in this nation's history and yet, its words have never changed. So, what I urge the Court to do here is not an unheard of thing. When I urge you to depart from the spirit of past decisions in the constitutional field, I'm not urging something that's never been argued to you before and I am very sure, will not be argued to you again. I don't think that the Constitution is a dead document and I think that this Court will constantly be asked to examine its decisions in the constitutional field. But, let me emphasize that I make this point only in argument because I do not concede that this case that we have here today has ever been before this Court before, and I make the point only that the spirit of other decisions which would indicate a contrary result ought not be allowed to control this case because I don't think that they are on all fours with the case. I don't think that they were the issue that we have here before us. One bit of support comes from Mr. Madison in his original argument to the Congress for the adoption of the Bill of Rights, and I have never seen it quoted heretofore, and if I may ask Your Honors indulgence to call it to your attention. He said in Congress, “In the declaration of rights which England has established, the truth is that they've gone no further than to raise a barrier against the power of the crown. The power of the legislature is left altogether indefinite. Although I know that whenever the great rights trial by jury, freedom of the press, or liberty of conscience come in question in that body, the Parliament, the invasion of them is resisted by evil advocates. Yet, their Magna Carta does not contain any one provision for the security of those rights. Respecting which, the people of America are most alarmed.” He included the right to a trial by jury under the Sixth Amendment in his demands for First Amendment protection and in his differentiation of the Law of England and the Law of the United States in this regard. Continuing, "But, although the case may be widely different and it may not be thought necessary to provide limits for the legislative power in that country, yet, a different opinion prevails in the United States.” This quotation is from 1 Annals of Congress, page 436.
Arthur J. Goldberg: I don't think it detracts anything from your reference, but I think that has been quoted quite a number of times.
Charles Clark: Thank you, Your Honor. I --
Tom C. Clark: I --
Charles Clark: As I --
Tom C. Clark: That -- that does not mean that it shouldn't continue to be quoted.
Charles Clark: Thank you, sir. I acknowledge two errors. I acknowledge the error in not finding the Kennedy versus Mendoza case. I think it certainty is a very applicable case and my only excuse is that, because it did not dovetail into contempt and was such a recent decision, I missed it. Well, Mr. Justice Moody spoke the same thing for the court in Twining versus New Jersey when he said that if the procedures of England were brought to this country by our Constitution, then the procedures of the first half of the 17th century would be fastened upon American jurisprudence like a straitjacket, only to be loosened by amendments to the Constitution. That would be to deny every quality of the law but its age and to render it incapable of progress or improvement.
Tom C. Clark: I want to be sure that I understand your argument. As I understand you are saying when this Court, in considering a constitutional question which has previously been decided in one way reaches the conclusion that that former decision was wrong, it's its constitutional duty to overrule the old case.
Charles Clark: Yes, sir, Your Honor, and if I may just make one additional distinction. I make this only by way of argument because I basically do not concede that this is even governed --
Tom C. Clark: I understand.
Charles Clark: -- by US versus Green -- but, I say, if Your Honors say that the spirit of Green moves into this area, then I do say to Your Honors, respectfully and with deference, that Green -- the Green decision ought to be amended to the extent that I urge here today, that where a -- an act is clearly defined as a breach of the criminal laws of the United States, then it ought to be punished in the way that the law provides for crimes to be punished.
Tom C. Clark: Did Green ask for a jury?
Charles Clark: No, sir. Green -- the Green demand came before this Court on a demand for indictment by a grand jury. One of the issues that we raise in the court below which they didn't have any difficulty with, of course, because of the decision in the Green case. They overruled our motion to dismiss the criminal contempt charges for lack of a grand jury presentment in indictment. But, that was the issue in Green, as I concede it, Mr. Justice Clark.
Tom C. Clark: Why didn't they hold it before issuing an exam by jury?
Charles Clark: It did not contain -- it did not reach the issue, as I understood the case, of a demand for trial by a petit jury in regular criminal proceedings. It discussed the application of the Constitution to criminal contempt.
Tom C. Clark: How do you distinguish then, unless you (Inaudible)
Charles Clark: No, sir. Debs -- in the Debs case, the jury issue was involved. And in the Debs case, the thing that I pointed out to Your Honors, the distinction that I would make would be that the case, here, is an area where Congress has defined the acts as crimes, as true crimes. In the Debs case, this was an injunction granted to allow the mails, they said, to continue to flow. I think that the quotations in the case from the leaders of the strike from Eugene Debs and his so-called lieutenants indicate that they considered it to have a strike-breaking effect rather than the effect of preventing or allowing the mails to continue to flow. I made that issue in my --
Tom C. Clark: It was defined (Inaudible)
Charles Clark: Yes, Your Honor. The -- the court issued an injunction. And of course, in the labor field, I think that with Clayton and then reinforced by Norris-LaGuardia when this Court's decisions concerning Clayton were thought to be not adequate enough to suit the wishes of Congress later, by the Norris-LaGuardia Act, they strengthened the rights of labor to be exempted from the types of procedure that we have here, but this is only in labor cases. In the Kennedy versus Mendoza decision, the court quoted from Ex parte Milligan and if I may, again with the Court's indulgence, just add a sentence or two immediately following the Court's quotation there, “Because of the fact that the Eminent Solicitor argues that the courts need to have this power.” This is -- this is why it should be done because, without it, we are not going to have satisfactory administration of justice. I'd like to reply more in detail to that argument in just a minute. But, for now, let me say I address myself only to the question of whether need can create a right. The court in Ex parte Milligan said no doctrine involving more pernicious consequences was ever invented by the will of man. Then, that any of its provisions to the Constitution can be suspended during any of the great exigencies of government. Such a doctrine not only leads to anarchy or despotism but the theory of necessity, on which it is based, is false. The Government, within the Constitution, has all the powers granted to it which are necessary to preserve its existence. I say to Your Honors, further, that the Constitution impliedly recognizes the right to trial by jury in addition to the direct recognitions that I have just referred to, in that, the Fifth Amendment provides that no person shall be deprived of life, liberty, or property without due process of law. I think that this Court's holding in Griffin versus the People of Illinois clearly indicates what this Court means by due process of law. and I am not urging that I would write the Equal Protection Clause into the Constitution of the United States for the federal prerogative sub silentio. But, I say to Your Honors that you have already decided in the Detroit Bank case and in others, such as Griffin, that when an action establishes or when a procedure establishes a markedly different path for two people that are identically circumstanced and situated, that it does not accord due process of law. and I think that this is exactly what happens. On the first day, when the Government had reasonable grounds to believe that the defendants in this case were interfering, in anyway, with the orders of the District Court of the United States or of the Court of Appeals, they had the right to take the information that they filed with the Court of Appeals, and form an affidavit, and make a criminal charge against these persons. This was their prerogative and I submit to Your Honors, their only prerogative, insofar as criminal sanctions were concerned. And I -- let me again emphasize, I do not speak of civil contempt. I do not speak of any of the multiple ways that a court might choose to say to a person who is obstructing its orders or interfering with compliance with these orders that “unless you move aside, this court will impose a civil sanction on you.” I'm talking about now punishment. I'm talking about punishment for the past. This is something that should be processed under 1509, and I think to say to the Government, “well, if you don't feel like proceeding under 1509, just go back to the court and start an independent ancillary action in the Court of Appeals that has no original jurisdiction, and then cite the defendants for criminal contempt and you get around to trial by jury that way.” I just don't think that this can be made to square up with due process of law and --
Speaker: Going to Mr. Justice Black's order of vacating the stays, the (Inaudible) have it and the rule in (Inaudible) who ran against the Government. Do you think this Court would have been without power to aid and govern the Court in contempt?
Charles Clark: No, sir. I would say this. The Solicitor made a point that I think provoked the Attorney General to ask Congress to pass 1509 and this was that the processes of injunction are normally construed not to reach to non-parties, except those persons who are acting as agents or in a conspiracy with the parties. and he has taken a position here that this did not include the Governor --
Speaker: I'm not so sure --
Charles Clark: -- in so --
Speaker: -- you did on the hypothetical.
Charles Clark: Oh, alright sir. Absolutely not, there isn't -- there is nothing in the argument that I make to this Court that would interfere in one whit with the exercise of the imposition of civil sanctions to bring a defendant into compliance with an order. Surely, this Court, the Court of Appeals, the District Court, any court has the right to impose civil sanctions and say to a defendant “now, unless you comply, you will find yourself punished thusly by imprisonment. You go to jail until you are ready to comply or you pay a daily fine.” This is a very theoretical distinction on fines which I think the courts have not gotten around to making, but it's too far-fetched to go into here. But, these civil sanctions in which the defendant carries with him the power to avoid the punishment by correcting his action are not in any way encompassed within what I argue to Your Honors today. I'm talking about solely punishment. and I submit to Your Honor, and I don't want to evade the issue with you, I submit to you that if your procedures, insofar as Mr. Justice Black's injunction had been concerned, had been criminal procedures, then I certainly would have -- would think that we were as much entitled to a jury in this courtroom as we would be to any -- in any other courtroom in the land.
Speaker: Where would --
Charles Clark: We all live under the Constitution.
Speaker: Where would you even try it under those circumstances, here in the District of Mississippi as your own?
Charles Clark: In the district in which the alleged crime was supposed to have been committed.
Speaker: The alleged crime, on your hypothesis, would have been committed in the District of Columbia and in contempt of Justice Black's order.
Charles Clark: Mr. Justice Harlan, I wished that I was capable of answering your question. I just don't know, sir. I don't know which it would have been. I don't know whether the place where the contemptuous or the allegedly contemptuous acts were physically done or the site of the court --
Speaker: Well I --
Charles Clark: -- controls --
Speaker: Let me reiterate my question into the context of the present case. Assuming you are right and you prevail, your argument would have been the Governor is entitled to a jury trial. Where would the trial take place, in Louisiana District?
Charles Clark: If Your Honor decides, with the point that I urge here, that the Constitution of the United States accords a right to a trial by jury, then it would have to be, in my opinion, in the State of Mississippi. and we have additionally urged, I might say, to Your Honor that the matter awe upon the proper judicial administration to be remanded to the District Court for the conduct of the trial. This is a criminal action. The court as the -- as the Eminent Solicitor argues in his brief, the court is not involved in any way. It simply sits as the judge, as the arbiter of the courtroom, and governs the proceedings. So, I see absolutely nothing to the claim of the Solicitor that only the Court of Appeals could preside at the trial. I think the court could do just exactly what was done by the District Court in Texas and send the case to any court having jurisdiction for a regular criminal processing. I think this is what the Constitution means when it accords due process. I think this is what the Constitution means when it accords the right to trial by jury.
Hugo L. Black: Where does it provide that the jury must be selected?
Charles Clark: From the District in which the act --
Hugo L. Black: Is that what the Constitution provides?
Charles Clark: Well, let me get our bounds on the Constitution. I have reference to the Sixth Amendment in my mind, but I want the exact words before Your Honors. In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial by an impartial jury of the state and district wherein the crime shall have been committed. And my discussions with Mr. Justice Harlan were meant to indicate that my doubts are where does the crime occur? Or --
Speaker: What is --
Charles Clark: Does --
Speaker: -- the crime in your view?
Charles Clark: If there was a crime, if what these people are accused of doing had been done, it would have been an interference with or an obstruction to a court order.
Speaker: Where did that court sit?
Charles Clark: This, again, puts me on the horns of a dilemma if you mean to use this case because we had an order of the District Court of the Southern District of the State of Mississippi that was as much contempt as any other. We had the charges here. Those are of a Court of Appeals which sits in Atlanta, and in New Orleans, and in Houston, and in other points in the Fifth Circuit.
Speaker: Hence, which are contempt of the court -- the order of the Court of Appeals.
Charles Clark: Yes, and I just don't know whether when the Constitution means -- when the Constitution says where the crime shall have been committed, it means, in the case of the contempt of a court order, the place where the acts were done, which occurred in both the Northern and the Southern District of Mississippi or whether it means the place where the court that issued the order sat. In other words, does the contempt occur in the act or does the contempt occur to the presence of the court? and this is what I mean to have a dilemma about. But --
Hugo L. Black: But, after the Constitution was adopted, the trial occurred in the Supreme Court in which the Court called upon a jury and tried it before you and charging the jury would be judge of both the law and the fact. From what area was that jury selected?
Charles Clark: Your Honor must have reference to Brailsford --
Hugo L. Black: Brailsford against Georgia.
Charles Clark: I -- I wished that I knew, sir, but I don't. I don't know the answer to your question, Mr. Justice Black.
Hugo L. Black: What has that brought up?
Charles Clark: It cited Philadelphia --
Hugo L. Black: Was it Philadelphia?
Charles Clark: My understanding was that there were two other jury matters before the Supreme Court in related -- or in unrelated cases, but about the same time. But, I am unable to supply the Court with any information.
Tom C. Clark: How many did you get in this Texas case, what's the title of that?
Charles Clark: It's the --
Tom C. Clark: Is it in your brief?
Charles Clark: Yes, Your Honor, just one second.
Tom C. Clark: I get it, just a second.
Charles Clark: It won't take but a --
Tom C. Clark: Is that a state court?
Charles Clark: Yes, Your Honor, it was two District Courts in the State of Texas that were involved.
Tom C. Clark: You don't have a federal case on it, do you?
Charles Clark: They were federal courts -- Federal District Courts, yes, sir. The Federal District Court in one district referred the contempt to the place where the act was committed for the trial of the alleged contempt of court, and this is the only --
Tom C. Clark: The one federal --
Charles Clark: It was Houston versus North Texas Motor Freight Lines, Inc. Houston and North Texas Motor Freight Lines, Inc. versus Local 745 and the citation is 27 F.Supp.154.
Tom C. Clark: One federal court in Texas transferred it to another federal court in Texas?
Charles Clark: Yes, sir.
Tom C. Clark: It didn't involve the Court of Appeals at all?
Charles Clark: No, sir, District Court only. But, the District Court there interpreted the meaning of the Constitution as --
Tom C. Clark: That --
Charles Clark: -- to be jury of the district where the act was committed rather than where the court sat. I think the court sat in Dallas and they referred the matter to Houston is my best recollection. I might call to Your Honors' attention that I've made a call to typographical error to be made in the brief and that the correct citation of that case is page 154 of 27 Federal Supplement instead of the citation.
Arthur J. Goldberg: Well, there is the fact that there had been the summary contempt power that you say exist. How it can exist? It can exist by necessity. Is that why it exists?
Charles Clark: If it exist --
Arthur J. Goldberg: If by necessity, where would you position it from Georgia?
Charles Clark: The summary contempt power, sir?
Arthur J. Goldberg: (Inaudible)
Charles Clark: Is -- I only mean to imply to you a bigger bite than I -- than I'm asking the Court to take. But, here, I recognize the fundamental distinction to an immediate interference with the ongoing of the trial. In other words, when the court is on the bench and someone creates a disturbance in the presence of the court, which will not allow the trial to continue, then whether you call it criminal or civil, I think this is probably the real problem, the court has the right to get this obstruction out of its way summarily. It would have to have.
Arthur J. Goldberg: and that, you say is just an extension --
Charles Clark: That's right.
Arthur J. Goldberg: That exists.
Charles Clark: Yes sir, and the only thing that I say, Judge, is my basic puzzlement is whether or not it's truly penal or civil. I think that it was -- it's a form of civil contempt actually, unless the court says “go to jail for six months.”
Arthur J. Goldberg: Well, doesn't the court adjust this issue? I think, in the Terry case, when the marshal was assaulted and the circuit court sat on just the facts before it said (Inaudible), that's obviously a criminal sanction.
Charles Clark: Yes, sir.
Arthur J. Goldberg: Well, I found it difficult that your Constitution (Inaudible)
Charles Clark: Let me just say this then, Mr. Justice Goldberg. I pray to admit that point from my argument. I agree with the rationalization that you make entirely and I think that, as I say, that the need is -- must answer to civil sanctions. and if Terry -- if I were arguing to this Court in Terry, I'd take the same position I take here today if my client had been sentenced to six months in jail as Terry. I believe Terry was sentenced to six months. Mr. Justice Field was involved and I -- that's my recollection. They had a continuing fight and of course, as a result of this matter, the case of In re Neagle came up, which has been cited in the Court in another connection. But, continuing Mr. Justice Black, this section of the Constitution provides in the district wherein the crime shall have been committed, which district shall have previously been ascertained by law. and my only question about where it would go, whether in New Orleans or one of the other spots where the Fifth Circuit sits or into Jackson, Mississippi. and by the way, they were sitting in Hattiesburg, Mississippi at the time that they originally issued the amicus order to the United States. The panel of the Fifth Circuit which issued the order was sitting in Hattiesburg which is in the Southern District of Mississippi, which is one of the points where the alleged contempts took place.
Hugo L. Black: As I understand your point, as far as it's concerned, does not depend at all on the question of where the case would filed but where jurors would have to come from.
Charles Clark: No, sir, except that I say this, Mr. Justice Black. If this Court holds, as I submit that it should, that the right to a trial by jury is a constitutional right, then I think that you must accord us the full constitutional right and the only thing that I tell you is so that I'm not prepared to state to this Court categorically where the district is located that has this criminal element in it. I just don't know so -- whether the court was concerned that the place where the court sat --
Hugo L. Black: What you say -- what you're arguing is not --
Charles Clark: But has to come from the district.
Hugo L. Black: And it isn't wherever the Constitution required a crime to be trialed. They are required by the Constitution to give a trial by jury.
Charles Clark: At that point, and take the jury --
Hugo L. Black: That's why --
Charles Clark: -- from that district.
Hugo L. Black: -- you go here, isn't it?
Charles Clark: Excuse me, sir?
Hugo L. Black: That's so far as your argument goes --
Charles Clark: Yes sir.
Hugo L. Black: In this case, isn't it?
Charles Clark: Yes sir, that they must follow the Constitution completely and not halfway. I just don't think that --
William J. Brennan, Jr.: Well, as I understand the --
Charles Clark: -- we can have some of it.
William J. Brennan, Jr.: I gather this from Judge Bell's opinion that the court was asked to certify or he's discussed whether to certify it, as an additional question, if respondents are entitled to trial by jury for the criminal contempt and may the order to show cause charging him be referred to the District Court where the alleged acts of contempt were committed to trial and that the court, as a court, would not certify that question.
Charles Clark: That's correct, sir.
William J. Brennan, Jr.: and the only question we have is whether you're entitled to a jury trial not where, if you are, it's to be held.
Charles Clark: But, Mr. Justice Brennan, I understood Mr. Justice Black taking a step further and say -- ask me what I would say about the district, and my only point is, being frank with the Court and candid with the Court, that if the holding of the Court is that trial by jury is a right granted to us under the Constitution of the United States, then necessarily, when this case gets back to the dis -- to the Court of Appeals, they're going to have to decide what district the alleged crime was committed in and that's where the jury is going to have to come from. Now, whether the jury will come to Court or the Court will go to the jury is, again, something that's not included in my argument here. But, do you see what I mean, Your Honor?
William J. Brennan, Jr.: I see what you mean but, from the standpoint of what we are to do, when we agree with you that you're entitled to a jury trial, are we to go on then to say where the trial is to be held?
Charles Clark: No, sir. I think if Your Honors decide that it's a constitutional right, then, of course, there's the Constitution and the court below must interpret the Constitution, commence it with the other decisions of this Court in that area. If you say we have a trial -- a right of trial by jury under statutes -- under the Clayton Act statutes, then this leaves the district question open completely. But, I would say that if you decide on the constitutional basis, I think you would necessarily foreclose one area of decision by the court below, sir. Do I make myself clear on that?
William J. Brennan, Jr.: Yes, you do.
Charles Clark: Alright.
Tom C. Clark: You don't --
Charles Clark: Mr --
Tom C. Clark: -- contend that further (Inaudible) is qualified here in the case (Inaudible) being the object of the contempt.
Charles Clark: We've never made that contention, no, sir.
Potter Stewart: Did I understand Mr. Clark, that you, in answer to my brother Goldberg's question, concede that if, during the course of a trial, one of the witnesses or one of the spectators threw a bottle of ink at the judge and hit him on the head and -- two or three times, that the judge would have summary power to hold him in criminal contempt and sentence him to jail for 30 days?Did you concede that they -- yes, he has power?
Charles Clark: For the purpose of my argument here, yes, sir.
Potter Stewart: Well, then, what happens to your constitutional argument if, for the purposes of your argument here, you make that concession and you told us before you can't -- the Constitution either goes all the way or it doesn't and yet, this is -- if you have a right to trial by jury, you have a right to trial by jury?
Charles Clark: Mr. Justice Stewart, I would say that the cases of the past are the reason and the statute of the rule of this Court, 42 (a), are the reason that I would not urge this issue to you now. It's not encompassed within the question that I have, except by indirection. But, I do want to say to you and to Mr. Justice Goldberg that, on a rational basis, I think that the only power that the judge ought to exercise even in a summary situation is the power of removing the obstruction quickly and efficiently from his courtroom.
Potter Stewart: Well, you may then so --
Charles Clark: Then, dealing with the -- then dealing with the contemptor under regular criminal process.
Potter Stewart: Well now, you say you think that that's what ought to be done. Is that what you think the Constitution requires?
Charles Clark: Yes, sir.
Potter Stewart: So, in other words --
Charles Clark: Well, it's just --
Potter Stewart: -- you're asking us --
Charles Clark: It's so far out -- it's so far-field from my argument. It's my own --
Potter Stewart: It doesn't seem to me that it is far-field from your argument at all. If the -- the Constitution either requires a jury trial or it doesn't.
Charles Clark: Yes, sir, and I -- rationally, logically, exactly what you say is so. This would be my contention if I were here in the Terry case. I would contend that Terry was unconstitutionally dealt with by being sentenced to six months in jail. I would urge to Your Honors the adoption of the philosophy of Mr. Edward Livingston that these contempts ought to be pushed aside -- these contempt orders are ought to be pushed aside immediately by the court, so it can get on with its business. But, when it comes to dealing with a true crime that the court ought to deal with that person charged with that crime under the regular criminal processes of law and not summarily without a jury.
Potter Stewart: Well, now we're talking about what ought to be done or ought not to be done. Then, we're talking about questions of policy. What I'm asking you is about -- is a question of what the Constitution requires --
Charles Clark: The Constitution require --
Potter Stewart: -- but must be done.
Charles Clark: The Constitution requires exactly what I urge to Your Honor this moment. It requires --
Byron R. White: (Inaudible)
Charles Clark: Yes, sir.
Byron R. White: The ordinary crime, otherwise, punishable under the criminal law.
Charles Clark: Well, Mr. Justice White, I'm not making myself clear to the Court and it concerns me. If I will make the appearance here that counsel did in the Terry case, I am bound to claim, and I believe emphatically, that the Constitution of the United States would have demanded that Terry be sentenced to six months in jail only after he had been found guilty by a jury, if he had demanded a jury. And --
Potter Stewart: But if your --
Charles Clark: -- this issue was in the Terry case.
Potter Stewart: But if you're suggesting that there are some contempts of Court which aren't subject to the jury trial provisions of the Constitution, you have to arrive at some way of construing those out of the words of the Constitution. How would you do it?
Charles Clark: It's not a question of construing a matter of the words of the Constitution. It's a -- it's question of differentiating between what is a civil sanction and what's a penal sanction. I say that anytime a penal sanction is imposed, it must be imposed under the terms of the Constitution providing for punishment crimes.
Byron R. White: You don't think --
Charles Clark: And --
Byron R. White: You don't think sentencing a man for -- to jail for six months for throwing an inkwell at the judge is a criminal sanction?
Charles Clark: It's -- it's a purely criminal sanction, as I say. In that case, I would have to contend --
Byron R. White: But there was a --
Charles Clark: -- and would contend --
Byron R. White: -- jury trial?
Charles Clark: That the -- that the right of that defendant had been breached in the sense that, if he asked for a jury trial, he must be accorded under the Constitution.
Byron R. White: I misunderstood you. I thought that --
Hugo L. Black: I presume if --
Charles Clark: Well --
Hugo L. Black: -- you're arguing --
Charles Clark: I see no -- I see no other way around that. I -- this is -- this is an absolute bar. As I say, the only -- the only hesitancy I had to answer you in the first place was because it's not the immediate point that I have here. It's just something that I had pretermitted from argument because it was not the case before the Court. It's not to certify the question.
Hugo L. Black: I presume, if you're arguing the policy, you would say that where the judge tried the case and somebody threw an inkwell at him was a typical example of why the -- one of the reasons why the Constitution provided that there should be trial by juries.
Charles Clark: Yes, sir, and this Court has even --
Hugo L. Black: By juries drawn generally from the community, not biased on one side or the other. So, I suppose the judge would be slightly biased if the man had thrown an inkwell at him.
Charles Clark: This Court -- this Court had said that --
Hugo L. Black: (Inaudible)
Charles Clark: Then he could --
Potter Stewart: Where he threw inkwell at a member of the jury. It had the same case, wouldn't you?
Charles Clark: Yes, sir. This Court has said though, Your Honor please, that where time and circumstances do permit, and I think that the rule says so too, that where time and circumstances permit, that the matter of contempt should be referred to another judge for hearing where it's going to be a summary trial. Let me, at this juncture in the argument, if I may, make a retort or rebuttal to the Solicitor's argument of yesterday. He admits that the United States had no right to participate in Meredith versus Fair on behalf of either of the private litigants. But, he says, when it occurred to the Government that a violation of Section 1509 had occurred that “they,” and I quote him literally here, “accordingly, went to the Court of Appeals and there, commenced” what on page 33 of my transcript he describes as this, “a supplementary ancillary independent action." I believe that these words are self-contradictory. I don't believe that you can have a supplementary, ancillary, independent action. If it's ancillary, it's not independent. If it's independent, it's not ancillary. I would also take issue, completely and categorically, with a statement made by the Eminent Solicitor in the course of his argument that he was faced with the dilemma of a District Court which would -- which either couldn't do anything during the time of Judge Cameron's stays or, after he had been given the opportunity, it declined to act. As I read the federal rules, and I have reference to Rule 7 (b), any time that a person moves a District Court to perform an act, it being a court of record, that motion must be made in writing. and if any article of this argument of the Solicitor is to be taken so as to prejudice the least of my client's rights, then I think that this Court is required to get the full facts. I have here on the table a certificate from the Clerk of the District Court of the Southern District of Mississippi which says that there never was a motion filed by the United States of America for leave to intervene in the District Court of the State of the Southern District of Mississippi as amicus curiae throughout the entire history of the merited proceedings. We are here on this prong of his argument contending about conversations that are completely deposed of the record. Later in his argument, he says that, at a stage in the procedure, the Court of Appeals required him to make a second entreaty to the District Court to be allowed to act in that court, and that that second entreaty was denied and that it is shown in the certified record here before this Court. When Mr. Jaworski replies to my argument, I would ask him to enlighten both the Court and myself as to where this second appeal occurred. The only thing that I am able to find in any part of the certificate before this Court relating to an intercession or a motion or a plea for the District Court to perform any act that it did not perform was that the Court of Appeals said that it "ascertained" that the District Court was unwilling to admit the United States into it's court as amicus curiae. I find nothing else in the certified question, and I made the point in my brief that this matter is not in the record.
Arthur J. Goldberg: Are you questioning that that is the issue, whether it's in the record right now? Do you say that the Court must be able to, certifying the question in this Court, misstate the fact?
Charles Clark: Mr. Justice Goldberg, I am saying that if a man is to be treated with -- for a criminal offense that could result in the deprivation of his property and his liberty, that whatever is going to affect his rights are to be shown in the record of Court.
Arthur J. Goldberg: I understand. That's your legal concession but I ask you whether you're questioning the accuracy of the facts you have stated.
Charles Clark: I am unable to do that, sir. I think that, whatever judge of the court would be involved would be the final arbiter of that. I know nothing of it. and I only point out to you that if it's to have the slightest affect on the defendants rights, then I think the Court ought to get the record before it and I think the record ought to be the basis for its action because I do take firm issue with the Government. The only time that Judge Mize was asked to do something by the Government in the form of written plea that he acted on, he granted the injunction against Meredith's arrest. He proceeded on one-day's notice to try the Chancellor of the University, the Registrar of the University, and the Dean of the School for civil contempt. He did arrive in an acquittal of civil contempt that day. But, let me point to Your Honors that those same three people were immediately taken before the Court of Appeals and charged in that court with the contempt of an identical order, and there's an order on the records of the Court of Appeals finding that those people are not in contempt and were never in contempt of the court's order. So, he's been affirmed in that action and he did not refuse to act. He did not delay justice, and I make that in the most positive manner that I can make to state. I have gotten too verbose. I think that the Court should consider the basis for the decision that it's asked to make here in this case and I think that the Court should be cognizant of the fact that, so many times, you've pointed out yourselves that this Court doesn't have the power of the sword or the purse. The way that this Court brings about its desired results is by appealing to the minds and the hearts of men as a basis that what we say is right. You don't just write a decree out and say “judgment for the defendant.” The Court tries to say why a judgment for the defendant ought to be issued. The Court tries to say why a case ought to be tried in a certain way. This is because the basis for enforcement comes from an appeal to reason. This is nothing but a piece of paper. The Mendoza decision, nothing but a piece of paper, except that when people read the words on it, it appeals to them. It has a meaning to them and they are willing to abide by it. I -- I say --
Potter Stewart: Suggestion --
Charles Clark: Also --
Potter Stewart: Is it your suggestion that they should be willing to abide by that decision, or any other, only if the reasoning appeals to them?
Charles Clark: No, sir, but I say that this is the basis of the judicial power, Mr. Stewart -- Mr. Justice Stewart. This is how it functions. It doesn't function because the judiciary has the right to call up the Army. In every case, if it's going to involve that, it has to get over into the Executive Department. You're familiar, of course, with --
Potter Stewart: Yes, yes.
Charles Clark: With Hamilton -- I mean, with the statement that Jackson made. Mr. Justice Marshall had made his order, let him enforce it, and Mr. Justice Warren put it more aptly than I can. We must remain vigilant to preserve the principles of our Bill of Rights lest, in our desire to be secure, we lose our ability to be free. and I think that this is the rational principle that I would appeal to the Court on, that necessity is not the governing doctrine. That this Court has the power in civil contempt, just as every other court does, to deal with any contemptuous act and bring about compliance. Nobody nullified the decree. This is not -- this is not the situation that we have. The Solicitor talks of jury trials which would deny a court its right to vengeance, but I would speak of the glory of the English law. He speaks of whims of unsympathetic jurors, and I would talk to you about this principle, excellency. He speaks of the certainty of enforcement, and I would speak to you of the birthright of free men. Thank you.
Earl Warren: Mr. Jaworski.
Leon Jaworski: Mr. Chief Justice and may it please the Court. In the few minutes that remain for argument, I should like to emphasize the points that we consider to be controlling of the answer that's to be given to the one question that was certified to this Court. I went on September 10, 1962, Mr. Justice Black vacated the several stays that were granted by Judge Cameron to the mandate of the Court of Appeals. Mr. Justice Black further ordered, in very plain language, that the judgment and mandate of the Court of Appeals shall be effective immediately. and of course, there was added also that, pending final action by this Court on the petition for writ of certiorari, the respondents be, and they are hereby, enjoined from taking any steps to prevent enforcement of the United States Court of Appeals judgment and mandate. Bearing in mind now that there was this order that the judgment and mandate of the Court of Appeals shall be effective immediately, it was found that there were efforts to obstruct. It was not until eight days later, September the 18th, after these efforts to thwart became apparent that Meredith's enrolment at the University would be interfered with in every way possible, that the United States applied to the Court of Appeals for an order allowing it to appear in the case. Now, this was the act of a government that was deeply concerned about the preservation of the administration of justice and the upholding of the integrity and authority of the judicial processes of the United States courts. The Court of Appeals entered the order, allowing the United States to appear in the case. And while the court, in authorizing the United States to appear, did designate the United States as amicus curiae, it went much further. The designation of the United States as amicus curiae in cases similar to this situation had occurred in both the Fahlbusch cases and the Bush cases, and it was used again in this case. But, the order of the court is the instrument to which we will look to see what authority the United States was given to appear as amicus curiae in the case. In every respect, may it please the Court, the United States was given precisely the same rights, the same authority that any party to a suit could be accorded. It was authorized to enter the case “with the right to submit pleadings, evidence, arguments, and briefs and to initiate proceedings for injunctive relief and proceedings for contempt of Court.” So, in a real sense, may it please the Court, the order entered and here involved emanated from an action brought or prosecuted in the name of the United States.
Hugo L. Black: In what kind of cases was that authority given? How broad is it? I haven't looked at it.
Leon Jaworski: It was given in the case in which the United States -- in this case which it appeared --
Hugo L. Black: I'm not talking about this case.
Leon Jaworski: Oh, I beg your pardon, sir.
Hugo L. Black: The law, what kind of cases can the Attorney General appear in and make it a Government case, insofar as the right to trial by jury is concerned --
Leon Jaworski: When --
Hugo L. Black: What authority is that?
Leon Jaworski: Well, Mr. Justice Black, when the administration of justice and its processes are at stake, as was true in this case.
Hugo L. Black: Is that the abstract statement.
Leon Jaworski: Yes sir, but --
Hugo L. Black: What is the authority?
Leon Jaworski: It has been done.
Hugo L. Black: When is he allowed? What kind of -- can -- as between any two litigants in the Court, does that mean -- I'm asking you this to find out, does that mean that the Attorney General can appear and whenever he, by his own choice, decides to appear, that deprives a man of a right to a trial by jury which he would otherwise have had?
Leon Jaworski: Mr. Justice Black, I would say that it has been done in other cases, of course, in the Fahlbusch and Bush case. But the precise basis for its being done is because the court is powerless unless it has the assistance of someone else to help it enforce its orders.
Hugo L. Black: Well a --
Leon Jaworski: Those are the --
Hugo L. Black: Assuming that to be true, that I fully agree with what you've said about the necessity of the Government having that power and wisdom in its exercise is necessary to achieve end to justice. What I'm asking is with reference to a situation where the statement is and may be a threat that when the Attorney General does appear, the right to a trial by jury of the litigants as bequeathed, which existed before, can be taken away by his mere choice of the appearing in the Court. What kind of cases are those? Are they limited in any way?
Leon Jaworski: Well, they're not limited in any way. No, sir, except that, of course, we do have a statute that expressly provides that where the United States is a party, and that's where the right emanates from, that where the United States is a party to the proceedings, where the United States brings the action and prosecutes it, that the right of trial by jury that is given under Sections 402 and 3691 do not apply.
Arthur J. Goldberg: The rest of the validity on the case and with the Court of Appeals putting aside the jury question for both, then, imagine bearing the involvement in the Court of Appeals. The Court of Appeals then permitted a third party to come in, following the extension in your present proceedings for injunction in that action. Unless you basically filed in the District Court where they prosecuted arrest?
Leon Jaworski: I think that's correct, normally, they are --
Arthur J. Goldberg: Now, this injunction --
Leon Jaworski: But --
Arthur J. Goldberg: -- by the (Inaudible) Was their intention described in the action by the ancillary to (Inaudible) Government issued on the day they got an injunction, wasn't it?
Leon Jaworski: It was an independent restraining order, that's correct. Yes, sir.
Arthur J. Goldberg: And you submit they have never taken the rest of that (Inaudible) in this type of procedure and kept it on sanction?
Leon Jaworski: Well, there have been other cases in which it has been, Your Honor. Now, if you -- if you ask whether there's any that this Court has written on that particular subject, I cannot cite you to a particular case.
Arthur J. Goldberg: Even a court case is going to follow Bush here?
Leon Jaworski: The Bush case.
Arthur J. Goldberg: Is there anything in your argument of the fifth (Inaudible)
Leon Jaworski: It certainly did, sir. And --
Arthur J. Goldberg: (Inaudible)
Leon Jaworski: They order to gave at the authority to proceed as a party when it proceeded, yes, to ask for injunctive relief. I do know that it was given particular right to so appear.
Arthur J. Goldberg: It wasn't then that had subject the legislation in its own terms here and the Government asked us you to (Inaudible).
Leon Jaworski: I'm not familiar with that, Mr. Justice Goldberg. I should add of course that, in both, the Fahlbusch case as well as the Bush case, this Court refused the writ of certiorari. Now, perhaps the word “amicus curiae” was not the choice that's almost accurate designation to use. But, are we going to disregard what the Court actually said on the power that was given and if we did, of course we would be substituting a form for substance.
Earl Warren: Is the record --
Leon Jaworski: Not as well --
Earl Warren: Is the record adequate here to show there was a second order and what it was, the one that Mr. Clark was talking about?
Leon Jaworski: The record here, may it please the Court, that we have that shows the matter that was brought into issue is contained in what the Court -- the four members of the Court who wrote the opinion of the four contains and it does set forth.
Earl Warren: What does it say?
Leon Jaworski: On page 5, may it please the Chief Justice, it has said that, on September 18, 1962, this Court Judges Brown, Wisdom, and Bell, after first ascertaining from the District Court that it declined to enter an order in this form, entered its order allowing the United States to appear in the case. The order is cited. It -- appearing from the application, United States filed a stay that the interest of the United States to the due administration of justice and integrity of the processes of its courts should be presented in these proceedings, and so on. And then, the order specifically set forth what I've mentioned a few minutes ago as to the power and the authority that was given. I should like, because --
Earl Warren: That's in the record, is it?
Leon Jaworski: It is sir, yes. And I should also say that in the question certified the Court specifically points out that the amicus curiae in this case was given the right to initiate proceedings for injunctive relief. That is a part of the certified question that is here submitted. There has been, from the time that this Court first commented upon the question of contempt trials -- criminal contempt trials, there has been followed the belief of principle that there was an inherent in the Court the right to vindicate its authority to enforce its orders, to protect itself from insult, as one of the cases of this Court says, without the necessity of calling upon a jury to assist in the exercise of its power. and this Court has always considered that the exercise of such a power was necessary so that the lawful judgments of the Court maybe respected and enforced. It has pointedly said that, to compel obedience to its orders, it must have the right to inquire whether there has been disobedience and that the submission of the question to a jury would operate to deprive the proceeding of half of its sufficiency, as it was said in the Debs case.
Earl Warren: Is there any limit to the sanctions that the court can impose under your theory?
Leon Jaworski: Under the criminal contempt proceedings?
Earl Warren: Yes.
Leon Jaworski: No, Your Honor.
Earl Warren: None, whatever?
Leon Jaworski: None, whatever. Of course it would have to be reasonable. It would be subject to review.
William J. Brennan, Jr.: Well, yes, but the amount of punishment is certainly subject to review here.
Leon Jaworski: That's correct. That's what I say.
Tom C. Clark: We've done this --
Leon Jaworski: That it has been done.
William J. Brennan, Jr.: We've done it several times.
Tom C. Clark: This case in --
Leon Jaworski: That's right.
Tom C. Clark: Out in California.
Leon Jaworski: That's right.
Earl Warren: I just ask what your theory was. That's all.
Leon Jaworski: Yes, sir. It is clear from a --
Hugo L. Black: In a -- in a statutory limitation?
Leon Jaworski: No sir, not at all.
Hugo L. Black: So, the limitation is whatever this Court could be persuaded was too much --
Leon Jaworski: Correct, Mr. Justice Black.
Hugo L. Black: At that time, isn't it?
Leon Jaworski: And if this Court has exercised that right of limitation. I see that my time is up.
Earl Warren: If you have a closing sentence or two, too, you may make it there --
Leon Jaworski: Mr. Justice Warren, I --
Earl Warren: In order to --
Leon Jaworski: I very much appreciate it because there's one thought that I wanted to convey to the Court. There is no greater menace, no greater threat, in my opinion, to the proper and orderly administration of justice than the willful disobedience of court decrees. Isolated but notorious instances of contempt that are not effectively dealt with, with every possible deterrent being used, will soon multiply to common place occurrences and I submit that our system of justice should be insulated, as was done in the Green case, against this threat by retaining the effective deterrent that the Green case pronounces. Now, I have a high regard for the trial -- right of trial by jury, Mr. Chief Justice and other members of the Court, but if the court decrees are not to be evade --
Hugo L. Black: I presume you would give it in every kind of case, except a crime that involves the courts.
Leon Jaworski: I would give it in every kind of case, except in the cases where I saw that the very administration of justice will be completely destroyed --
Hugo L. Black: and I --
Leon Jaworski: Unless there are effective means found --
Hugo L. Black: Is my statement --
Leon Jaworski: -- Mr. Justice Black.
Hugo L. Black: -- wrong that you believe in the trial by jury, as the Constitution guarantees it, in the case of every kind of crime except one which involves a crime connected with the courts?
Leon Jaworski: That is certainly true, Mr. Justice Black, and this Court has so said itself in the Green case, as it did in one or two other cases. And I would say, again, that if court decrees are not to be evade, what is the right of trial by jury worth? And if court decrees are not to be evade, may it please the Court, what is the Constitution worth?
Hugo L. Black: That was the argument that was made in the finding of the jury that convicted William -- refused to convict William Penn, wasn't it?
Leon Jaworski: I wasn't aware of it --
Hugo L. Black: You've got to have some --
Leon Jaworski: -- Mr. Justice --
Hugo L. Black: -- kind of court order so that the jury couldn't decide the case if it's too dangerous.
Leon Jaworski: I don't think it's too dangerous, Mr. Justice Black, but I just think that there is needed every sort of insulation and every sort of deterrent against the violation of court orders. It is that vital to the administration of justice. Thank you, Mr. Chief Justice.